Exhibit FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) INDEX Page Report of Independent Registered Public Accounting Firm 2 Consolidated Statements of Financial Condition as of December 31, 2008 and 2007 3 Consolidated Statements of Operations for the Years Ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Shareholders' Equity for the Years Ended December 31, 2008, 2007 and 2006 5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2008, 2007 and 2006 6 Notes to Consolidated Financial Statements 8 Quarterly Results (Unaudited) 55 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Florida Community Banks, Inc. and Subsidiary We have audited the accompanying consolidated statement of financial condition of Florida Community Banks, Inc. and Subsidiary (the “Company”) as of December 31, 2008, and the related consolidated statements of income, shareholders’ equity and comprehensive income, and cash flows for the year ended December 31, 2008.The Company’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audit.The consolidated financial statements of the Company as of December 31, 2007 and 2006 were audited by other auditors whose report dated March 17, 2008, expressed an unqualified opinion, and are herein incorporated by reference in Exhibit We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor did we perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2008 consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Florida Community Banks, Inc. and Subsidiary as of December 31, 2008, and the consolidated results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 1 and 12 to the consolidated financial statements, certain errors resulting in overstatement of previously reported regulatory capital ratios were discovered by management.Accordingly, adjustments have been made to correct the errors. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As described in Note 1, the Company continues to experience a deterioration of its loan portfolio and its capital levels subsequent to year end, subjecting the Company to increased regulatory oversight and mandates.These conditions significantly increase regulatory uncertainties and raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 1.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty, except that, as described in Note 15, the Company has restated its financial statements to reflect the establishment of a deferred tax valuation allowance as of December 31, 2008 because of subsequent revisions to the Company’s forecast of future operating results and the uncertainty as to the Company’s ability to continue as a going concern. /s/ Warren, Averett, Kimbrough & Marino, LLC Warren, Averett, Kimbrough & Marino, LLC Birmingham, Alabama April 15, except for Notes 1, 12, 15, 23 and 25, as to which the date is August 25, 2009 2 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 2008 2007 (Restated) Assets Cash and due from banks $ 11,169,731 $ 10,526,924 Interest-bearing demand deposits with banks 6,245,791 1,868,391 Federal funds sold 28,450,000 2,334,000 Cash and Cash Equivalents 45,865,522 14,729,315 Securities held-to-maturity, fair value of $203,310,589 in 2008 and $136,499,998 in 2007 199,625,229 135,810,057 Other investments 7,987,869 6,815,840 Loans held-for-sale 156,231 — Loans, net of unearned income 624,478,243 761,430,961 Allowance for loan losses (36,389,744 ) (18,309,279 )) Net Loans 588,088,499 743,121,682 Premises and equipment, net 24,867,557 21,095,408 Accrued interest 3,511,261 4,585,201 Foreclosed real estate 52,005,241 1,065,289 Deferred taxes, net 2,799,570 13,671,041 Income taxes receivable……………. 29,123,997 218,872 Other assets 2,479,225 1,561,057 Total Assets $ 956,510,201 $ 942,673,762 Liabilities and Shareholders’ Equity Liabilities Deposits Noninterest-bearing $ 60,474,172 $ 72,635,074 Interest-bearing 784,954,433 681,023,280 Total Deposits 845,428,605 753,658,354 Accrued interest 4,853,139 3,509,061 Deferred compensation 166,491 208,358 FHLB advances 50,000,000 55,000,000 Subordinated debentures 30,929,000 30,929,000 Other liabilities 3,362,046 1,163,952 Total Liabilities 934,739,281 844,468,725 Shareholders’ Equity Preferred stock - par value $0.01 per share, 5,000,000 shares authorized, none issued and outstanding at December31, 2008 and 2007 — — Common stock - par value $0.01 per share, 25,000,000 shares authorized, 7,918,217 shares issued and outstanding at December31, 2008 and 7,909,261 shares issued and outstanding at December 31, 2007 79,182 79,093 Paid-in capital 18,529,677 18,456,882 Retained earnings 3,516,244 79,669,062 Accumulated other comprehensive income (loss) (354,183 ) — Total Shareholders’ Equity 21,770,920 98,205,037 Total Liabilities and Shareholders’ Equity $ 956,510,201 $ 942,673,762 See notes to consolidated financial statements 3 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, 2008, 2007 and 2006 2008 2007 2006 (Restated) Interest Income Interest and fees on loans $ 38,060,139 $ 70,764,215 $ 81,434,704 Interest and dividends on taxable securities 8,020,957 5,194,119 3,221,155 Interest on tax-exempt securities 835,703 814,007 166,262 Interest on federal funds sold 269,172 573,133 686,231 Interest on deposits in banks 48,740 70,790 66,177 Total Interest Income 47,234,711 77,416,264 85,574,529 Interest Expense Interest on deposits 29,169,128 33,380,771 29,741,087 Interest on short-term borrowings 134,592 336,318 277,152 Interest on FHLB advances 2,144,654 2,313,438 2,492,831 Interest on subordinated debentures 1,721,689 2,359,063 1,853,679 Total Interest Expense 33,170,063 38,389,590 34,364,749 Net Interest Income 14,064,648 39,026,674 51,209,780 Provision for loan losses 69,130,400 6,867,600 2,296,270 Net Interest Income (Expense) After ProvisionFor Loan Losses (55,065,752 ) 32,159,074 48,913,510 Noninterest Income Customer service fees 1,577,305 1,414,400 1,678,478 Secondary market loan fees 143,978 388,816 750,686 Other operating income 565,901 1,024,988 1,487,078 Total Noninterest Income 2,287,184 2,828,204 3,916,242 Noninterest Expenses Salaries and employee benefits 10,466,029 10,712,122 9,608,072 Occupancy and equipment expense 3,378,355 2,442,141 2,293,985 Expenses, write-downs, and losses onsale from other real estate owned 12,530,436 161,873 — Investment security losses — 7,816 — Other operating expenses 8,033,085 4,340,416 3,167,277 Total Noninterest Expenses 34,407,905 17,664,368 15,069,334 Income (loss) before income taxes (87,186,473 ) 17,322,910 37,760,418 Income tax (benefit) expense (11,033,655 ) 6,413,691 14,614,349 Net Income (Loss) $ (76,152,818 ) $ 10,909,219 $ 23,146,069 Earnings (Loss) Per Common Share Basic $ (9.62 ) $ 1.38 $ 2.93 Diluted (9.58 ) 1.36 2.90 Cash Dividends Declared Per Common Share 0.00 0.42 0.35 Weighted Average Shares Outstanding Basic 7,918,144 7,909,261 7,890,427 Diluted 7,951,647 8,040,860 7,987,134 See notes to consolidated financial statements 4 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Years Ended December 31, 2008, 2007 and 2006 Preferred Stock Common Shares Stock Par Value Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at December 31, 2005 $ — 7,909,261 $ 79,093 $ 18,340,650 $ 51,656,039 $ — $ 70,075,782 Net income - 2006 — 23,146,069 — 23,146,069 Comprehensive income 23,146,069 Stock-based compensation expense — — — 92,035 — — 92,035 Cash dividends – Common $0.35 per share — (2,746,572 ) — (2,746,572 ) Balance at December 31, 2006 — 7,909,261 79,093 18,432,685 72,055,536 — 90,567,314 Net income – 2007 — 10,909,219 — 10,909,219 Comprehensive income 10,909,219 Stock-based compensation expense — — — 36,299 — — 36,299 Cash paid in lieu of fractional shares (12,102 ) — — (12,102 ) Cash dividends – Common $0.42 per share — (3,295,693 ) — (3,295,693 ) Balance at December 31, 2007 — 7,909,261 79,093 18,456,882 79,669,062 — 98,205,037 Net loss – 2008 (restated) — (76,152,818 ) — (76,152,818 ) Unrealized losses on available-for-sale securities — (354,183 ) (354,183 ) Comprehensive (loss) (76,507,001 ) Exercise of stock options — 8,956 89 53,911 — — 54,000 Stock-based compensation expense — — — 18,884 — — 18,884 Balance atDecember 31, 2008 $ — 7,918,217 $ 79,182 $ 18,529,677 $ 3,516,244 $ (354,183 ) $ 21,770,920 See notes to consolidated financial statements 5 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2008, 2007 and 2006 2008 2007 2006 (Restated) Operating Activities Net income (loss) $ (76,152,818 ) $ 10,909,219 $ 23,146,069 Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Provision for loan losses 69,130,400 6,867,600 2,296,270 Depreciation, amortization, and accretion, net 1,028,208 1,024,050 1,093,979 Deferred tax expense (benefit) 10,871,471 (7,245,573 ) (595,242 ) Loss on sale of securities — 7,816 — Gain on disposition of other real estate owned property (64,821 ) (404,921 ) — Writedown on other real estate owned property 9,529,259 90,310 — (Gain) loss on disposition ofpremises and equipment — (2,808 ) 33,911 Compensation associated with the issuance of options 18,884 36,299 92,035 Decrease (increase) in accrued interest receivable 1,071,394 2,055,136 (1,699,096 ) Increase in accrued interest payable 1,344,078 741,222 368,559 (Increase) in income taxes receivable…………… (28,905,125 ) 190,384 (1,035,386 ) Other, net 1,491,277 543,251 (195,198 ) Net Cash Provided (Used) By Operating Activities (10,637,793 ) 14,811,985 23,505,901 Investing Activities Purchases of investment securities held-to-maturity (85,718,391 ) (43,971,875 ) (46,020,950 ) Proceeds from sales, maturities, calls and pay-downs of investmentsecurities held-to-maturity 21,962,055 9,190,410 5,770,415 Proceeds from other investments — 48,000 — Purchases of other investments, net (1,504,636 ) (4,500 ) (1,750,075 ) Net decrease (increase) in loans to customers 21,170,984 104,927,592 (78,282,798 ) Purchase of premises and equipment (5,089,062 ) (7,751,826 ) (1,738,733 ) Proceeds from disposition of premises and equipment — 63,772 — Proceeds from disposition of foreclosed real estate 4,128,799 2,608,456 — Net Cash Provided (Used) By Investing Activities (45,050,251 ) 65,109,929 (122,022,141 ) (Continued on following page) See notes to consolidated financial statements 6 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED Years Ended December 31, 2008, 2007 and 2006 2008 2007 2006 Financing Activities Net (decrease) increase in demand deposits, NOWaccounts and savings accounts $ (114,535,477 ) $ (64,443,555 ) $ 34,697,815 Net (decrease) increase in certificates of deposit 206,305,728 (17,359,591 ) 63,507,929 Net (decrease) increase in short-term borrowings — (694,000 ) (24,294,000 ) Issuance of FHLB advances — 10,000,000 5,000,000 Repayments of FHLB advances (5,000,000 ) (10,000,000 ) (10,000,000 ) Increase (decrease) in other debt, net — — (23,939 ) Issuance of subordinated debentures — — 20,619,000 Exercise of stock options 54,000 — — Costs associated with stock split-fractional share payout — (12,102 ) — Cash dividends — (3,295,693 ) (2,746,572 ) Net Cash Provided (Used) By Financing Activities 86,824,251 (85,804,941 ) 86,760,233 Net Increase (Decrease) in Cash and Cash Equivalents 31,136,207 (5,883,027 ) (11,756,007 ) Cash and Cash Equivalentsat Beginning of Year 14,729,315 20,612,342 32,368,349 Cash and Cash Equivalentsat End of Year $ 45,865,522 $ 14,729,315 $ 20,612,342 See notes to consolidated financial statements 7 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2008, 2007 and 2006 Note 1 - Summary of Significant Accounting Policies Florida Community Banks, Inc. ("FCBI") (a Florida corporation) and its wholly owned subsidiary, Florida Community Bank (the "Bank") (a Florida corporation) collectively referred to herein as the "Company," is headquartered in Immokalee, Florida, with ten additional branch offices in Southwest Florida. The Company had plans to open three new branches in 2008; a branch in the new town of Ave Maria; a branch in Bonita Springs, in the Bonita Center; and, one in North Port in front of the new Home Depot. The Bank had plans on moving its executive offices to the building in Ave Maria when it opened. All these plans were put on hold by the downturn in the economy. The Bank provides a full range of banking services to individual and corporate customers in Charlotte, Collier, Glades, Hendry and Lee counties and the surrounding areas.In addition, two limited liability companies (Concordia Cape Coral II, LLC and Van Loon Commons II, LLC) were formed as special purpose entities (“SPE’s”) and are wholly owned by the Bank. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States and to general practice within the banking industry. The following summarizes the most significant of these policies. Financial Statements Restatement, Going Concern, Regulatory Oversight, Capital Adequacy, Liquidity and Management’s Plans The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. Due to the Company’s 2008 financial results, the substantial uncertainty throughout the U.S. banking industry and other matters discussed below, the Company has assessed its ability to continue as a going concern. Financial Statements Restatement As a result of continued deterioration of the local economy and the uncertainty of regulatory actions, the consolidated financial statements of the Company as of and for the year ended December 31, 2008 have been restated as follows: The accountants report was revised to include an explanatory paragraph about the ability of the Company to continue as a going concern. Deferred tax assets have decreased by $22,585,142 because of the devaluation of the deferred tax asset, and correction of previous estimates (see Note Retained earnings have been adjusted by the devaluation of the deferred tax asset and correction of previous estimates and has decreased by $22,858,142 (see Note Net loss has increased (or net income reduced) by the devaluation of the deferred tax asset and correction of previous estimates of income tax receivable by 8 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2008, 2007 and 2006 Note 1 - Summary of Significant Accounting Policies - Continued Going Concern Our ability to continue as a going concern is in doubt as a result of regulatory uncertainty concerning the Bank’s deteriorating capital levels. The continued deterioration of our loan portfolio and the deterioration of our capital levels may result in a Prompt Corrective Action (“PCA”) from the regulators. A PCA would place further restrictions on the Bank and require the Bank to raise capital or sell itself within a certain amount of time. While we are actively trying to sell our nonperforming assets to reduce the size of the Bank and formalizing a capital plan, we can give no assurance that we will be successful in our endeavors. If we are unable to return to profitability and if we are unable to execute a viable capital plan, we may be unable to continue as a going concern. Regulatory Oversight As described in Note 12, Regulatory Capital Matters, the Bank and FCBI are currently operating under heightened regulatory scrutiny; the Bank has entered into a Cease and Desist Order Agreement (“Order”) with the OFR and FCBI has entered into a Written Agreement (“Agreement”) with the Federal Reserve Bank of Atlanta. Both the Order and the Agreement place certain requirements and restrictions on the Bank and FCBI including but not limited to: The Bank: • Adherance to a Capital Plan to maintain the Tier 1 Leverage Ratio and the Total Risk Based Capital Ratio of at least 8% and 12%, respectively, which are above current levels and the levels necessary to be categorized as “well capitalized” as defined by Prompt Corrective Action regulations. • The ratio of certain “classified assets” to Tier 1 Risk Based Capital and Loan Loss Reserves must be reduced to prescribed levels by dates beginning February 28, 2009. • Reduce the Bank’s credit concentration risk. FCBI: • FCBI’s resources will be used to support the Bank. • No dividends may be paid on common stock without prior regulatory approval. • Additional debt may not be incurred without prior regulatory approval. 9 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2008, 2007 and 2006 Note 1 - Summary of Significant Accounting Policies - Continued These changes have been reflected throughout the consolidated financial statement and the notes hereto. Capital Adequacy As of December 31, 2008, the Bank’s and FCBI’s Capital ratio’s were below the minimum ratios set in the OFR’s Order.The Bank’s Tier 1 Leverage Capital Ratio was 4.88%, the Tier 1 Risk Based Capital Ratio was 6.66% and the Total Risk Based Capital Ratio was 7.95%.FCBI’s Tier 1 Leverage Capital Ratio was 2.86%, the Tier 1 Risk Based Capital Ratio was 3.90% and the Total Risk Based Capital Ratio was 7.80%. The Bank and FCBI face a serious risk of their capital ratios falling further, to the point where they may be considered “Significantly Under Capitalized.” In order to return the Bank’s capital ratios to the level prescribed by the Order, FCBI and the Bank are looking at numerous options. Issuing more stock to raise capital is now critical, along with shrinking the Bank; doing both could return the capital ratios to where the Bank would be considered “well capitalized” again.It must also be noted that failure to adequately address the regulatory concerns may result in further actions by the banking regulators, which could include appointment of a receiver or conservator of the Bank’s assets. Liquidity Both the Bank and FCBI actively manage liquidity. FCBI does not have any debt maturing during 2009 or 2010. FCBI suspended its dividend to shareholders and Trust Preferred Securities interest payments until such time as the Company returns to profitability. At December31, 2008, FCBI had approximately $1.05 million in cash at the parent company level to meet its future operating needs. See Note 24, Condensed Parent Company Information. Management’s Plans Management is in the process of putting together a Plan to raise additional capital through a targeted marketing campaign to certain high net worth investors known to the Company.If successful, it is the Board’s intent to offer the same opportunity to the Company’s existing shareholders.In addition, if this campaign is successful it may open the possibility of raising additional capital from private equity funds or even the TARP fund. 10 FLORIDA COMMUNITY BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2008, 2007 and 2006 Note 1 - Summary of Significant Accounting Policies - Continued Cash and cash equivalents at the Bank at December31, 2008 were approximately $45.9 million. The Bank does not have any long-term debt maturing in 2009. Liquidity at the Bank is dependent upon the deposit franchise which funds 85% of the Company’s assets. Despite some negative publicity about the Bank during the first quarter of 2009, the Bank’s deposits increased from December31, 2008 to February28, 2009. The Bank is de-leveraging its balance sheet to improve its capital ratios and has also been planning so that as assets are removed from the balance sheet, the highest cost funding declines in tandem particularly focusing on decreasing higher cost certificate of deposits. The Bank currently has enough collateral to secure its Fed Funds lines and to pledge for secured long-term debt borrowings. At December 31, 2008, the Bank had the capacity to borrow up to $95 million on a short-term basis which is subject to collateral pledging restrictions and availability. The FDIC’s temporary changes to increase the amount of deposit insurance to $250,000 per deposit relationship and to provide unlimited deposit insurance for certain transaction accounts have contributed to improving the Bank’s deposit base. All banks that have elected to participate in the deposit component of the Temporary Liquidation Guarantee Program (“TLGP”) have the same FDIC insurance coverage. At December31, 2008, the Bank had approximately $20 million of uncollateralized, uninsured deposits. The Bank also does not have a loan portfolio that could rapidly draw additional funds causing an elevated need for additional liquidity at the Bank.
